UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-10104 UNITED CAPITAL CORP. (Exact name of registrant as specified in its charter) Delaware 04-2294493 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9 Park Place, Great Neck, NY (Address of principal executive offices) (Zip Code) 516-466-6464 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer o Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The registrant had 8,948,679 shares of common stock, $.10 par value, outstanding as of November 8, 2010. United Capital Corp. and Subsidiaries Index Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2010 and 2009 (Unaudited) 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 (Unaudited) 5 Notes to Condensed Consolidated Financial Statements (Unaudited) 6-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11-17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17-18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18-19 Item 6. Exhibits 19 Signatures 19 2 INDEX PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS United Capital Corp. and Subsidiaries Condensed Consolidated Balance Sheets (In thousands, except per share data) September 30, December 31, 2009 (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Marketable securities Notes and accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Real property held for rental, net Investment in joint venture Noncurrent notes receivable Other assets Noncurrent assets of discontinued operations — 25 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Current maturities of long-term debt $ $ Accounts payable and accrued liabilities Income taxes payable Deferred income taxes 96 Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes Total liabilities Commitments and contingencies Stockholders’ equity: Common stock, $.10 par value, authorized 17,500 shares; issued and outstanding 8,990 and 9,081 shares, respectively Retained earnings Accumulated other comprehensive income, net of tax Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying Notes to Condensed Consolidated Financial Statements are an integral part of these statements. 3 INDEX United Capital Corp. and Subsidiaries Condensed Consolidated Statements of Income (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenues: Revenues from real estate operations $ Net sales Total revenues Costs and expenses: Cost of sales Real estate operations: Mortgage interest expense Depreciation expense Other operating expenses General and administrative expenses Selling expenses Total costs and expenses Operating income Other income (expense): Interest and dividend income Other income and (expense), net ) (9 ) 6 Total other income Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Discontinued operations: (Loss) income from discontinued operations, net of tax (benefit) provision of ($2), $0, $4 and ($78), respectively (4
